Citation Nr: 1501536	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and bipolar disorder.  

2.  Entitlement to service connection for neuropathy of the right hand.  

3.  Entitlement to service connection for neuropathy of the right elbow.  

4.  Entitlement to a compensable initial disability rating for residuals of a right thumb laceration.  

5.  Entitlement to a compensable initial disability rating for a right elbow scar.  

6.  Entitlement to a 10 percent disability rating based on multiple, noncompensable service-connected disabilities.  







ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to August 1982.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Because the evidence of record documents psychiatric diagnoses including depressive disorder and bipolar disorder, the Board has recharacterized the issue on the title page as entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In his July 2012 VA Form 9 substantive appeal, the Veteran requested a videoconference hearing before the Board.  Although notice of the Board hearing was sent in March 2013 to the Veteran's previous address, such error is harmless, as a March 2013 letter from the Veteran's representative indicates that he received notice of the scheduled Board hearing and provided such notice to the Veteran at the correct address.  Therefore, the Board finds that the Veteran was properly notified of the Board hearing scheduled for April 2013.  The Veteran subsequently failed to appear at the April 2013 Board hearing, did not request postponement, has not shown good cause for failure to appear, and has not submitted a motion for a new hearing date.  As a result, the Board will proceed with adjudication of the Veteran's appeal as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

Finally, the Board observes that the Veteran's appeal was certified to the Board on December 12, 2012.  Subsequently, on December 27, 2012, and again in March 2013, the Veteran's representative submitted a statement indicating his wish to withdraw from representation of the Veteran.  No reasoning was provided other than it was the representative's wish to withdraw.  In June 2013, and again in November 2014, the Board notified the representative that in order to withdraw from representation after certification, the representative must submit a motion to withdraw showing good cause for the withdrawal.  At no time, including since the most recent November 2014 notification, has the representative submitted such a motion to withdraw.  As such, he remains the Veteran's duly appointed representative at this time.  38 C.F.R. §§ 14.631(c), 20.608 (2014).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depressive disorder and bipolar disorder, was not caused by an event, disease, or injury during active service and is otherwise etiologically unrelated to active service.  

2.  The Veteran has not been diagnosed with neuropathy of the right hand.  

3.  The Veteran has not been diagnosed with neuropathy of the right elbow.  

4.  The Veteran's service-connected residuals of a right thumb laceration is manifested by a well-healed scar measuring 1 inch long and 1mm wide, without pain, instability, or other disabling effect or functional impairment.  

5.  The Veteran's service-connected right elbow scar is manifested by a scar measuring 1 inch long and approximately 2mm wide, without pain, instability, or other disabling effect or functional impairment.  

6.  The Veteran's noncompensable service-connected disabilities have not interfered with normal employability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for neuropathy of the right hand have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  The criteria for service connection for neuropathy of the right elbow have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

4.  The criteria for a compensable initial disability rating for residuals of a right thumb laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801, 7802, 7804, 7805 (2014).  

5.  The criteria for a compensable initial disability rating for a right elbow scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801, 7802, 7804, 7805 (2014).  

6.  The criteria for a 10 percent evaluation based on multiple nonservice-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.324 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Proper notice regarding the Veteran's service connection claims was provided in an April 2009 letter.  Regarding the initial rating of the Veteran's right thumb and right elbow scars, the Board notes that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional notice is required regarding the initial rating of the Veteran's service-connected scars.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and Social Security Administration (SSA) disability records.  All such records have been associated with the claims file.  To the extent it could be argued that service treatment records appear incomplete, due to lack of enlistment or separation medical examinations, the Board notes that a May 2009 Personnel Information Exchange System (PIES) response indicates that all available service treatment records were provided in response to VA's request for such records.  Additionally, a March 2010 PIES request indicates that the RO obtained the Veteran's entire personnel file in support of his claims.  Moreover, the Veteran indicated in his May 2009 VCAA notice response that he had no additional evidence to provide in support of his claim.  

An additional PIES request was made for any line of duty documentation from the Veteran's period of active service; however, an October 2009 PIES response indicates that the document or information requested was not of record.  

Finally, the Veteran has reported receiving inpatient clinical treatment at Ft. Ord, California for depression; however, a January 2010 PIES response indicates that a search for related records for the period from 1980-82 did not locate any such records.  Thereafter, the RO issued a memorandum formal finding of the unavailability of inpatient clinical records from Ft. Ord, California in June 2012.  

Generally, VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule in such situations.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran was advised of the unavailability of the reported inpatient clinical records in June 2012 and he has not provided any additional evidence in this regard.  Therefore, the Board finds that any additional efforts to obtain the missing records would be futile.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible, and the record contains sufficient evidence to make a decision on this claim.  Ultimately, the unavailability of the reported inpatient clinical records, which are purported to document in-service depression, does not prejudice the Veteran because, as discussed further herein, the Veteran's service treatment records document that his treatment at Ft. Ord was for alcoholism, rather than any psychiatric disorder.  Moreover, his claim of service connection for an acquired psychiatric disorder ultimately fails on the lack of a nexus relationship between a current acquired psychiatric disorder and his active service.  

In July 2010, the Veteran was afforded VA examinations concerning his claims of entitlement to service connection for an acquired psychiatric disorder, neuropathy of the right hand and right elbow, and entitlement to an initial compensable disability rating for residuals of a right thumb laceration and a right elbow scar.  The VA examiners who conducted the peripheral nerves and mental status examinations reviewed the Veteran's claims file, obtained a medical history, and conducted thorough clinical examinations.  While the examiner who conducted the June 2010 examination of the Veteran's scars did not have access to the Veteran's claims file, he did obtain a medical history from the Veteran and conducted a thorough clinical examination.  Additionally, as service connection has previously been granted and the issue of a compensable initial disability rating concerns the severity of the Veteran's scars from the assigned effective date, the Board finds that the VA examiner's inability to review the claims file is not prejudicial to the Veteran.  Thus, the Board finds that the VA examinations are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  


II.A.  Service Connection - Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, initially claimed as depression.  

Service treatment records do not document complaints, treatment, or diagnosis of an acquired psychiatric disorder.  An October 1980 entry documents that the Veteran participated in the residential Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) at Ft. Ord, California for alcoholism and habitual excessive drinking.  ADAPCP intake and follow up records at 60 days in August 1980 and 180 days in December 1980 confirm that the Veteran participated in the treatment program.  Finally, a December 1980 entry notes that the Veteran was recently released from alcohol-related treatment.  

Post-service VA treatment records, including those contained within SSA disability records, document that the Veteran first sought mental health treatment in May 2009.  At the initial evaluation, he reported two prior suicide attempts, as a teenager when he cut his wrists, and during active service, when he drank rubbing alcohol.  He was diagnosed with anxiety and depression, not otherwise specified, rule out bipolar disorder.  Following a July 2009 psychiatric evaluation, he was diagnosed with bipolar disorder, and VA treatment records through June 2010 continue this diagnosis.  

SSA records indicate that the Veteran was found to be disabled as of November 30, 2009, due to a primary diagnosis of affective disorders.  Such records also identify his severe impairments as depression, anxiety, osteoarthritis of his low back and left shoulder, GERD, bipolar disorder, and a history of substance abuse.  

Upon VA examination in July 2010, the Veteran reported his military history, including that his first episode of outpatient treatment occurred at Ft. Ord in 1980-91 because of anger, depression ,and drinking.  He stated that he was angry about a lot of things, including being denied leave during service, and that he got along socially with everyone except one person who bullied him, and the Veteran went to jail for stabbing him.  He also reported that he had been in several fights but denied any serious disciplinary action in service.  

He denied post-service hospitalization for emotional problems and reported beginning individual outpatient therapy a couple of years prior.  He reported anxiousness when he travels.  He denied hospitalization or treatment for substance abuse, although the examiner noted that his service treatment records indicated in-service treatment for alcoholism.  The Veteran reported an occupational history as a chef, but stated he had been unemployed since December 2009 and had only worked for two weeks in the past year.  He stated that he either quits or is fired from jobs after getting into fights with peers and owners at work.  

He reported that he did not know when depression started but that he has had depression lots of times in the past.  His first episode of depression occurred at Ft. Ord, California, when he was unable to get leave for Christmas.  He stated that his depression continued and became anxiety when he was sent to Korea.  He reported anxiety which occurred three to four times per year, and that his most recent episode of anxiety was the day prior to his VA examination.  Upon mental status examination, he appeared pleasant and cooperative, with an even mood.  He was well oriented, with appropriate affect and no disturbance in thought content.  The VA examiner diagnosed depressive disorder, not otherwise specified, and opined that the Veteran's current depression was less likely than not related to his in-service treatment for alcoholism.  

The Board acknowledges the Veteran's assertions that he has an acquired psychiatric disorder, variously diagnosed as depression and bipolar disorder, due to his active service.  While he is competent to testify as to his perceived symptoms, see Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to render a nexus opinion which linked a complex psychiatric condition to active service, as this requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Veteran's statements regarding the onset of his depression during service and receipt of treatment at Ft. Ord are inconsistent with the evidence as documented by his service treatment records which shows that he did indeed receive treatment at Ft. Ord; however, it was for alcoholism, and not any psychiatric disorder.  Additionally, his statements that he has experienced depression since service conflict with the medical evidence of record, particularly VA treatment records which show that his initial psychiatric treatment occurred in May 2009, over twenty-five years after service discharge.  Therefore, the Veteran's statements regarding onset during service and continuance of psychiatric symptoms to the present lack credibility and are afforded less probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

The most probative evidence of record, the July 2010 VA examination report, shows that the Veteran did indeed have a diagnosed psychiatric disorder, then diagnosed as depression; however, the examiner found that it was unrelated to the Veteran's active service, including his in-service treatment for alcoholism.  Significantly, there is no other competent evidence of record which an acquired psychiatric disorder, including depression or bipolar disorder, to the Veteran's active service.  

Given the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that he has an acquired psychiatric disorder as a result of his active service.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Service Connection - Neuropathy, Right Hand & Right Elbow

The Veteran also seeks entitlement to service connection for neuropathy of the right hand and right elbow.  

Service treatment records document several relevant injuries to the Veteran's right hand and elbow.  In January 1981, the Veteran suffered a laceration near the thumb of his right hand which required stitches.  He complained of numbness and inability to use his hand due to swelling.  Upon follow up later than month, the wound was healing well, with slight numbness, swelling, and increased range of motion of the Veteran's hand.  In January 1982, the Veteran received an open wound on his right arm near the elbow.  It was noted to be the size of a silver dollar, and very deep, with excessive bleeding.  In March 1982, the Veteran complained of pain and slight swelling in his right hand, mostly around the fifth digit, which was assessed as jammed tendons.  In June 1982, he complained of numbness in his right arm around the elbow.  It was documented that three days prior he cut his arm and required stitches.  A related emergency care and treatment note documents that he was in an altercation and cut with a knife, resulting in a laceration of the skin into the fascial area of his arm, without cutting the muscle.  The Veteran was able to make a fist, extend his fingers, and flex and extend his wrist.  There was minimal diminished sensation noted.  

Post-service VA treatment records document that in May 2009, the Veteran complained of pain in the right thumb and elbow.  He denied any injury or prior trauma, and displayed full range of motion, without swelling or erythema.  X-rays of the Veteran's right hand and right elbow obtained that same month showed an old fracture of the Veteran's fifth metacarpal, but were otherwise normal.  

The Veteran was afforded a VA examination regarding his right hand and right elbow neuropathy claims in June 2010.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a clinical examination.  The Veteran reported pain and numbness in his right thumb since active service, which is worse in the winter and feels like electric shocks in his thumb.  He further stated that his thumb sometimes gets stiff or spontaneously shakes.  With regard to his right elbow, the Veteran reported occasional numbness and pain.  Upon physical examination of the right hand and right elbow, the examiner noted scars over the first metacarpophalangeal joint and the right elbow.  Joint movements were completely normal.  Sensation to pinprick, light touch, and vibration were intact.  Muscles showed no atrophy, and strength and reflexes were all normal.  The examiner concluded that there was no diagnosed neuropathy in the Veteran's right hand or right elbow.  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is not shown by the competent evidence of record to have neuropathy of his right hand or right elbow at any time during the pendency of the appeal.  The Veteran is competent to report observable symptoms such a pain and numbness, see Layno, 6 Vet. App. at 470; however, he is not competent to diagnose neuropathy, which is a complex medical determination involving an internal and unobservable body process involving the peripheral nerves.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Accordingly, on this record, the preponderance of the evidence establishes that the Veteran does not have current neuropathies of the right hand or right elbow.  As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.  Increased Initial Ratings - Scars, Right Thumb & Right Elbow

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).  

The Veteran claims entitlement to compensable disability ratings for his service-connected scars of the right thumb and right elbow, currently rated as 0 percent disabling under Diagnostic Code (DC) 7805.  38 C.F.R. § 4.118, DC 7805 (2014).  

DC 7805 simply provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805.  The Board notes that scars in general are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, DCs 7800-7805.   Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Inasmuch as the Veteran filed his underlying service-connection claims in February 2009, the new criteria are for application.  Indeed, the Board has considered all applicable diagnostic codes, as discussed further herein.  

The most comprehensive findings regarding the severity of the Veteran's service-connected right thumb and right elbow scars are contained within the July 2010 VA scars examination.  At that time, the Veteran reported that he suffered an in-service laceration to his right thumb which healed without infection, and that he was discharged without further injury.  He reported working for twenty years as a chef without additional injury to his thumb.  He stated that approximately ten years prior, he removed a shard of glass from his right thumb at the site of the laceration and never had any additional problems since then.  The Veteran reported some decreased sensation, numbness, and intolerance to cold weather regarding his right thumb and stated that he also had noted pain in his right elbow.  

Upon physical examination of the right elbow, the Veteran displayed normal range of motion, without painful limitation.  There was no instability, pain, or tenderness at the right elbow.  The scar measured 1 inch in length and approximately 2mm at its widest width.  

Regarding his right thumb residual scar, the Veteran displayed full range of motion at his finger joints and was able to make a full fist without painful limitation.  The incision along the radial aspect of the MP joint of the right thumb that was well healed.  It measured 1 inch long and 1mm wide, with no evidence of keloid formation, inflammation, or drainage.  There was no palpable foreign body under the skin.  The Veteran displayed normal color and temperature of the skin distal to the laceration, and normal skin creases without flattening.  There was no pain at the right thumb scar, and no breakdown, adherence to underlying tissue, atrophy, frequent loss of skin over the scar, such as ulceration, elevation or depression of the surface, underlying soft tissue damage, inflammation, edema, or keloid formation, discoloration of scar compared to normal skin, induration or inflexibility of skin near the scar, pain or limitation of motion due to the scar.  There was also no limitation upon the Veteran's routine daily activities or employment due to the scar, and no gross distortion, asymmetry, or disfigurement.  

Based on a review of the pertinent evidence, including the detailed, competent, and comprehensive findings of the July 2010 VA examiner, the Board finds that compensable initial disability ratings for residuals of a right thumb laceration and a right elbow scar are not warranted for any period on appeal.  

DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the Veteran's scars are located on his right elbow and right wrist, a compensable rating is not warranted under DC 7800.  

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the July 2010 VA examination report, there is no evidence that the Veteran's scars cover an area of at least 6 square inches, or that they are deep or nonlinear.  Hence, DC 7801 is not for application.  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. In this case, the Veteran's scars do not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802.  

DC 7804 contemplates scars that are unstable or painful.  Id, DC 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  The July 2010 VA examiner specifically noted that there was no pain or tenderness upon physical examination of the Veteran's right elbow scar, neither was there pain, ulceration, or frequent loss of skin over the Veteran's right thumb scar.  

As noted above, the Veteran's scars are currently rated as noncompensable under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the July 2010 VA examiner found that the Veteran's scars do not result in limitation of motion or loss of function as to routine daily activities or employment.  As the evidence throughout the appeal period does not show any disabling effects due to the scars themselves, compensable ratings are not warranted under DC 7805.  

Based upon the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims and that compensable initial disability ratings for residuals of a right thumb laceration and a right elbow scar are not warranted for any period on appeal.  As the preponderance of the evidence weighs against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2014); Gilbert, supra.  


IV.  Multiple Noncompensable Service-connected Disabilities

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2014).  

The Board has considered whether the Veteran is entitled to a compensable 10 percent rating under this provision.  The Veteran's sole service-connected disabilities are regarding his right elbow and right thumb scars, which are both rated as noncompensable.  Here, the preponderance of the evidence shows that his service-connected disabilities do not interfere with normal employability.  Although the Veteran's September 2010 notice of disagreement (NOD) reports that his right thumb scar affects his ability to perform fine finger manipulations and grasping functions which clearly interferes with normal employment, the Board notes that the Veteran has reported that his difficulty in maintaining employment results from fights and arguments with coworkers and owners, after which he quits or is fired from jobs.  Moreover, the July 2010 VA examiner found that there was no limitation upon the Veteran's employment due to his right thumb scar, and no such impairment was indicated regarding his right elbow scar.  Given the evidence of record, the Board finds that the criteria for a 10 percent rating under 38 C.F.R. § 3.324 have not been met.  As the preponderance of the evidence weighs against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


V.  Extraschedular/TDIU Consideration

Consideration has also been given regarding whether the schedular evaluations assigned regarding the Veteran's service-connected scars of the right thumb and right elbow are inadequate, requiring that VA refer the Veteran's claims to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular evaluation.  This is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The schedular evaluations assigned in this case are adequate.  Ratings in excess of those assigned are provided for more severe manifestations of the Veteran's scars of the right thumb and right elbow, but the competent evidence as discussed above reflects that those manifestations are not present in this case.  Moreover, the Veteran's service-connected scars do not result in frequent periods of hospitalization or marked interference with employment.  Further, despite the Veteran's reported symptoms of numbness and his September 2010 NOD which reports that his right thumb scar affects his ability to perform fine finger manipulations and grasping functions, the July 2010 VA examiner found that the Veteran had full range of motion in his fingers, hand, and elbow, and that there was no functional impact caused by the Veteran's scars.  Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not reported unemployment specifically attributed to his right thumb or right elbow scars; rather, the evidence of record indicates that the Veteran would fight or argue with coworkers and owners, which led to him quitting or being fired from jobs.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record.  Id.  












ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder and bipolar disorder, is denied.  

Service connection for neuropathy of the right hand is denied.  

Service connection for neuropathy of the right elbow is denied.  

An initial compensable disability rating for residuals of a right thumb laceration is denied.  

An initial compensable disability rating for a right elbow scar is denied.  

A 10 percent disability rating based on multiple, noncompensable service-connected disabilities is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


